Citation Nr: 1718429	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include spondylosis and multilevel degenerative disc disease (DDD), on a direct basis or as secondary to service-connected scars, shell fragment wound (SFW), right flank, with retained foreign body (RFB).  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 4, 2016, and in excess of 50 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In February 2016, the Board remanded the claims for additional evidentiary development.  Subsequently, in a May 2016 rating decision, the claim for service connection continued to be denied.  However, the 30 percent rating in effect for PTSD was increased to 50 percent, effective April 4, 2016.  Because the increase in the evaluation of the Veteran's PTSD disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that subsequent to the May 2016 supplemental statement of the case (SSOC), a December 2016 PTSD examination was conducted for VA and the examination report was associated with the claims file.  The Veteran has not waived initial RO consideration of this evidence.  However, in the decision below, a 100 percent disability rating is granted based on the clinical evidence contained in the report.  Thus, there is no risk of prejudice to the appellant from proceeding without the waiver.  See 38 C.F.R. § 20.1304 (2016).  

During the pendency of the appeal, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in February 2017, the Agency of Original Jurisdiction (AOJ) separately addressed and denied the claim for a TDIU.  He has not appealed and the issue of a TDIU is not currently before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The case has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic lumbar spine disorder, to include spondylosis and multilevel DDD, was not evidence in service or until many years thereafter and is not shown to have been caused by any inservice event or related to a service-connected disability.  

2.  Prior to April 4, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

3.  For the period from April 4, 2016, through December 13, 3016, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  

4.  As of December 14, 2016, the Veteran's PTSD has resulted in total occupational impairment.  


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder, to include spondylosis and/or DDD was not incurred in or aggravated by service, nor may DDD be presumed to have been, and a chronic low back disability was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  For the period prior to April 4, 2016, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  For the period from April 4, 2016, through December 13, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).  

4.  The criteria for a 100 percent rating for PTSD have been met as of December 14, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2016, to include updating the medical evidence on file and obtaining pertinent VA examinations addressing the etiology of any lumbar spine disorder and the current severity of his service-connected PTSD.  In light of the remand, additional records were added to the file, and the Veteran underwent VA examinations in April 2016.  Review of these reports reflects that the examiners adequately addressed the questions contained in the remand directives and provided factual and medical bases for their answers.  As such, the Board finds that the February 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations obtained or identified any additional evidence that should be obtained prior to a decision in this case.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., DDD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A Lumbar Spine Disorder

The Veteran contends that service connection should be established for a low back disorder, which he believes is related to an inservice injury or is secondary to the retained foreign body that resulted therein.  It is noted that service connection is in effect for SFW scars of the right flank, with RFB.  

The Board's February 2016 remand decision included a detailed summarization of the evidence in the claims file which will not be repeated here.  However, as noted at that time, there were conflicting medical opinions of record which required resolution.  Thus, the Veteran was to be examined by an appropriate VA examiner to address the etiology of all low back disorders found.  

The requested examination by VA was conducted in April 2016.  The examiner reviewed the claims file and examined the Veteran in person.  The examiner acknowledged that the Veteran's STRs showed that he was engaged in a fire fight while in Vietnam and sustained a SFW that penetrated his right flank just above the iliac crest and lodged into the soft tissue adjacent to the right transverse process.  He was evacuated to the hospital where the wound was treated, and the Veteran was released and returned back to his unit one week later.  Subsequently, the Veteran complained of pain and discomfort at the wound site for approximately 3 months which eventually resolved without sequela.  The Veteran presented to a post service provider in April 2009 with a 20 year history of chronic low back pain that had begun to worsen over the past month due to repeatedly lifting 20-40 pounds at work in his job as a custodian.  The examiner further noted that according to the information the Veteran entered on a disability claim form, his duties included but were not limited to climbing stairs, picking up trash, bending, and cleaning.  Current X-rays of the lumbar spine showed severe degenerative changes (spondylosis) which most often occurred as a chronic process from "wear and tear" and was also part of the normal aging process of the spine.  The examiner also noted that repetitive bending and heavy lifting could aggravate the condition.  Spondylosis was a "cause and effect" scenario with the main cause being aging, but the way aging affected the spine could lead to other changes and problems.  Spondylosis was a "cascade" in that when one anatomical change occurred, this led to more degeneration and changes in the spine's structures.  These changes combined to cause spondylosis and its symptoms.  The SFW involved the soft tissue only, and there was no bony involvement.  Therefore, it was less as likely as not (less than 50 percent probability) that any current low back disability was due to injury in service or was caused or aggravated by his service-connected scar, right flank, with RFB.  

The Board finds that there is no support for direct service for the Veteran's lumbar spine disability.  This is supported by the lack of post-service evidence showing manifestations of a low back disability until 2009, approximately 39 years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of low back complaints, symptoms, or findings for over 35 years between the period of active service and his first demonstrated symptoms is itself evidence which tends to show that any low back disability did not have its onset in service or for years thereafter.  

Regarding the Veteran's main contention, that his low back disabilities were caused or aggravated by his service-connected scars of the right flank, with RFB, it is noted that, in this case, there were conflicting opinions of record.  Thus, additional opinion was obtained, and it was to the effect that the low back disorders currently shown are not either proximately the result of, or aggravated by, his service-connected disability.  When reviewing such medical opinions, the Board may not reject an opinion based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board finds that the 2016 VA examiner's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's low back condition.  The opinion is based on a review of the Veteran's complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  As such, the probative evidence of record is against the establishment of service connection for the diagnosed spondylosis and DDD of the lumbar spine, on a direct and secondary basis, and the claim must be denied. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 - percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. - 70 - percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 - percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). -30 - percent

Entitlement to a rating in excess of 30 percent for PTSD, prior to April 4, 2016, 
and in excess of 50 percent therefrom.  

At the time of the Board remand in February 2016, it was noted that the Veteran had last been examined in July 2009.  It was claimed that his condition had worsened since that time as evidenced in the testimony provided by the Veteran and his wife in October 2015.  Moreover, 2015 VA treatment records showed that he was "more confused than normal."  Therefore, a contemporaneous examination was to be conducted.  

A VA mental health examination report in July 2009 reflects that the Veteran's diagnoses included PTSD and alcohol abuse in partial remission.  He had recently married again, and he said that his marriage was good.  He continued to work as a custodian.  He was somewhat isolated from others and had poor social interaction.  He enjoyed carpentry work and fished alone.  On examination, he was cooperative and friendly.  His mood was good, and his thought process and thought content were unremarkable.  He had no delusions and had insight into his problems.  He experienced sleep disturbance, but he had no hallucinations and did not have inappropriate behavior.  He had no panic attacks and no homicidal or suicidal thoughts.  His Global Assessment of Functioning (GAF) score was 60.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

VA records dated in 2010 through 2015 shows that PTSD, anxiety, and depression remained an active problem for treatment.  

Additional VA mental health examination was conducted in April 2016.  It was noted that the diagnoses were PTSD and alcohol use disorder, in early remission.  The examiner found that there was occupational and social impairment with reduced reliability and productivity.  He spent most of his time by himself.  Because of his anger, drinking history, and moods, his wife often called him from work to check on him.  She was "attuned" to his signs of anger and sadness and she helped him through it.  They had little social life because of his hypervigilance and anxiety in public places.  His hobby was fishing which he did alone.  He was not employed.  Current symptoms included intrusion symptoms and avoidance of distressing recollections.  His mood was persistently negative and marked with guilt, shame, anger, and anxiety.  He exhibited markedly diminished interest or participation in significant activities, and he had feelings of detachment or estrangement from others.  He was irritable with anger outbursts.  He had exaggerated startle response, concentration problems, and sleep disturbance.  He had panic attacks that occurred weekly or less often.  His moods were poorly regulated, and he had difficulty expressing affection for his wife.  He was solitary/isolated from others.  

A PTSD examination report for VA from December 2016 also reflects diagnoses of PTSD and alcohol use disorder (moderate).  While noting that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, the examiner added that he had persistent and exaggerated negative beliefs or expectations about himself and others.  He was in a persistent negative emotional state and had markedly diminished interest or participation in activities.  He had feelings of detachment or estrangement from others.  There was chronic sleep impairment and mild memory loss.  He had problems with concentration and was hypervigilant with exaggerated startle response.  The examiner further added that the Veteran was unable to communicate, remember, and follow instructions.  He was unable to use judgment, show insight, and think abstractly.  He was unable to concentrate.  He was unable to interact with coworkers and/or customers due to irritability.  He was unable to adapt to changes or stress-related demands and was unable to work in public, including an enclosed space or cubicle.  She found that he was also unable to work in a loosely supervised situation that required little interaction with the public and typically working alone.  Based upon her examination, she opined that the Veteran needed follow up treatment as he required cognitive behavioral counseling to assist in dealing with his psychiatric diagnoses.  

The Board finds that the Veteran's PTSD prior to April 4, 2016, most closely approximates the currently assigned 30 percent rating.  In that regard, the Veteran did not demonstrate the symptoms associated with higher ratings during that time period, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  While the Veteran reported limited social relationships, the record reflects that he was employed in 2009.  Moreover, the symptoms the Veteran described to the VA examiner in 2009 and thereafter, including depressed mood and anxiety are contemplated by the 30 percent rating criteria.  While some of the Veteran's symptoms during that time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture, as evidenced during VA examination, is in keeping with a 30 percent rating.  

Turning to the period from April 4, 2016, medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms that included disturbances of motivation and mood, logical thought processes with adequate insight, and no homicidal or suicidal thoughts, but with isolation, anxiety, and sleep impairment.  The Board finds that the Veteran's PTSD from April 4, 2016, most closely approximates the currently assigned 50 percent rating until private examination on December 14, 2016.  In that regard, for the short time period from April 4, 2016, until the mental health examination on December 14, 2016, the Veteran did not demonstrate the symptoms associated with a higher rating, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Panic attacks were weekly or less often, and there was no suicidal ideation.  He continued to isolate himself from others, but there was no impaired judgment or thought processes problems.  There was disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but these are contemplated by the 50 percent rating criteria.  While some of the Veteran's symptoms during this time period are not specifically enumerated in those criteria, the Board finds that the Veteran's overall mental health picture, as evidenced during VA treatment and during the VA examination, is in keeping with a 50 percent rating.  

With respect to both time periods, the Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent he believes he is entitled to higher ratings during those time periods, concludes that the findings during medical evaluations are more probative than the Veteran's lay assertions to that effect.  

In summary, the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 30 percent for PTSD prior to April 4, 2016.  Moreover, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD for the short period from April 4, 2016, through December 13, 2016.  As explained herein, as of the date of mental health examination on December 14, 2016, the Board concludes that a 100 percent rating for PTSD is warranted.  The criterion for a higher 100 percent rating under the General Rating Formula for Mental Disorders is total occupational and social impairment.  As noted in the examination report of December 14, 2016, the Veteran is unemployed. and the examiner found that he was unable to communicate, remember, and follow instructions.  He was unable to use judgment, show insight, and think abstractly.  He was unable to concentrate.  She found that he was unable to work with others or by himself, even in a loosely supervised position.  His social impairment was also severe.  In addition, there was notation that he had problems with his memory.  Giving the Veteran the benefit of the doubt, the Board finds that a total rating is warranted as of December 14, 2016.  

Extraschedular Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  
See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for psychiatric disability reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria specifically contemplate occupational and social impairment.  The Board notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claim for extraschedular consideration of the period prior to December 14, 2016, is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, and, as a result it is concluded while the preponderance of the evidence is against the claims prior to December 14, 2016, the doctrine is applicable as of that date and a 100 percent rating is assigned.  
See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine disorder, to include spondylosis and multilevel DDD, on a direct basis or as secondary to service-connected scars, SFW, right flank, with RFB, is denied.  

Entitlement to a rating in excess of 30 percent for PTSD prior to April 4, 2016, and in excess of 50 percent for the period from April 4, 2016, through December 13, 2016, is denied.  

A 100 percent rating for service-connected PTSD is granted as of December 14, 2016.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


